PER CURIAM.
When this case was ■ reached for argument, counsel, on both sides, stated in open court that an agreement had been reached that a lump sum should be paid by defendant in settlement of the demands of plaintiff.
This court having no jurisdiction to grant judgment ordering lump sum settle-, ment, it is therefore ordered that the .case: be remanded to the lower court in order. that that court may take the necessary ■ steps with reference to such lump sum settlement as may be agreed upon by the; ¡parties.